DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants Amendment did not overcome the previous rejections.  Applicant's arguments with respect to the claims have been considered and are not persuasive.
This office action is made final.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3, 5, 7-8, 10, and 13-23 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  
The specification states that lift is created inside of the sphere by passing forced air above the surface of an internal wing, which produces a lifting force greater than the weight of the apparatus (pg. 13, ln. 30-34).  However, the forced air against the internal surface of the sphere would be a greater force than any resultant lift force of the wing, preventing net lift of the aircraft.  Therefore, the utility of providing lift and/or steering to a vehicle is not supported. As there are no existing aircraft that use an enclosed wing to generate lift, the examiner requests a working example to substantiate the applicant’s asserted utility.  MPEP 2107.02.V.  The working example may be demonstrated in a video conference with the examiner.
Claims 3, 5, 7-8, 10, and 13-23 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credibly asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive. 
Applicant argues, Only when the front valve (26), which controls air intake, is open, is the next stage performed for takeoff with operation of the fan during takeoff, and with opening of the previously closed rear shutter-valve (13). Thus, when the rear shutter valve (13) is open, the air flow is deviated and exchanges impulse with neighboring air flows that have not passed the vehicle's interior volume. See page 14, lines 1-15 of the application as filed.  Such a system can be particularly advantageous in extreme low temperature or mountainous conditions, where atmospheric air intake is difficult. The system is initially in a closed state, with the valves 13 and 26 closed inside the apparatus, such that the air accelerates within the internal space, and then valves 13 and 26 are opened, such that the system becomes open as well.
The examiner notes that regardless of how air enters and exits the apparatus, i.e. via valves (13, 26) as argued, the system as a whole fails to satisfy the established utility of providing lift.  A video conference was held on 06/14/2022 requesting proof of the established utility, but failed to provide sufficient evidence of the claimed apparatus creating lift.  Therefore, the argument is considered non-persuasive.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647